DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/21 has been entered.

Response to Amendment
Claims 18-30 and 33-39 are pending in the application.  Claims 1-17, 31, and 32 have been canceled.  Claims 38 and 39 are new.  Claims 18, 30, 34, and 37 have been amended.

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 6, “relative the guide” should read --relative to the guide--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the positioning" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (US 2010/0030113 A1) (“Morriss”) in view of Makower et al. (US 2008/0097154 A1) (“Makower”) and Goldfarb et al. (US 2007/0167682 A1) (“Goldfarb”).

(a) inserting a medical device (440) partially into a patient's anatomy (paragraph
0145);
(b) advancing a guide wire (442) operatively extending from a rail (446) of the medical device into the sinus opening of the patient by moving a guide wire movement mechanism (455) along a handle (454) of the medical device (paragraph 0147);
(c) advancing a balloon catheter (444, 448) of the medical device over both the rail and the guide wire (paragraphs 0145-0146) by moving a balloon catheter movement mechanism (456) along the handle (454) of the medical device (paragraph 0147); and
(d) treating the sinus opening via inflation of the balloon catheter (paragraphs
0036 and 0145).
However, Morriss fails to disclose that the medical device has a grooming sheath and that the balloon catheter is advanced from an annular lumen of the medical device, wherein the annular lumen is disposed between the rail and a grooming sheath of the medical device. Morriss further fails to disclose deflating the balloon catheter, retracting the balloon catheter into the grooming sheath, and removing the medical device from the patient’s anatomy.  Morriss also fails to disclose transitioning a guide wire movement mechanism of the medical device from an unlocked configuration where a guidewire moves relative to the guidewire movement mechanism to a locked configuration where the guide wire cannot move relative to the guide wire movement mechanism.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and method disclosed by Morriss such that the 
In the same field of endeavor, Goldfarb teaches (Figures 23A and 23B) a connector (1120) that that transitions from an unlocked configuration (Figure 23A) where a guide wire (110) moves relative to the connector to a locked configuration (Figure 23B) where the guide wire cannot move relative to the connector.  This is achieved by a quick release spring-biased locking mechanism (1124), which allows the connector to quickly and easily attach/detach to/from a guidewire before/during/after a procedure (paragraph 0141).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guide wire movement mechanism disclosed by Morriss to include a quick release spring-biased locking mechanism, as taught by Goldfarb, such that the guide wire movement mechanism can be transitioned from an unlocked configuration where a guidewire moves relative to the guidewire movement mechanism to a locked configuration where the guide wire cannot move relative to the guide wire movement mechanism.  This modification would allow the operator to 
Regarding claim 20, Morriss in view of Makower and Goldfarb teaches (Morriss, Figure 25) that the positioning includes advancing the guide wire (442) from a rail lumen of the rail (446) via a sliding movement of the guidewire movement mechanism (455) of the medical device along the handle (454) of the medical device (Morris, paragraph 0147).
Regarding claim 22, Morriss in view of Makower and Goldfarb teaches that the patient’s anatomy is a nostril (Morriss, paragraphs 0009 and 0145; Makower, paragraph 0011).
Regarding claim 23, Morriss in view of Makower and Goldfarb teaches (Morriss, Figure 25) that the rail (446) is formed of a malleable material and the method further comprises configuring the malleable rail into a shape appropriate for the sinus opening to be treated prior to the inserting step (Morriss, paragraph 0145).
Regarding claim 24, Morriss in view of Makower and Goldfarb teaches (Morriss, Figure 25) that the treating step includes inflating a working segment (444) of the balloon catheter (444, 448) that is disposed entirely over the guide wire (442).
Regarding claim 25, Morriss in view of Makower and Goldfarb teaches (Morriss, Figure 25) that the treating step includes inflating a working segment (444) of the balloon catheter (444, 448) that is disposed partially over the guide wire (442) and partially over the rail (446).

Claims 21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Morriss et al. (US 2010/0030113 A1) (“Morriss”) in view of Makower et al. (US 2008/0097154 A1) (“Makower”) and Goldfarb et al. (US 2007/0167682 A1) (“Goldfarb”) as applied to claims 20 and 18, respectively, above, and further in view of Drontle et al. (US 2010/0312101 A1) (“Drontle”).
Regarding claim 21, Morriss in view of Makower and Goldfarb teaches deflating the balloon catheter, retracting the balloon catheter into the grooming sheath, and removing the medical device from the patient’s anatomy (see rejection of claims 18 and 19 above).  The combined teaching further teaches that the guide wire can be advanced by moving a guide wire movement mechanism (455) along a handle (454) of the medical device (Morriss, paragraph 0147). The combined teaching fails to explicitly teach retracting the guide wire into the rail lumen. However, Morriss teaches that the guide wire is advanced to provide tactile feedback to find the sinus opening, and that once the sinus opening has been found, the balloon catheter can be advanced (Morriss, paragraph 0145).
In the same field of endeavor, Drontle teaches (Figures 8-12) a method for treating a sinus opening (102), comprising: inserting a medical device partially into a patient’s anatomy (Figure 8); positioning a guide wire (64) operatively extending from a rail (16) of the medical device into the sinus opening of the patient to ensure proper positioning within the sinus opening (paragraph 0047); retracting the guidewire into the rail lumen once proper positioning is confirmed (Figure 10); advancing a balloon catheter (30, 36) of the medical device by moving a balloon catheter movement mechanism (82) along the handle (12) of the medical device (paragraph 0048); treating 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught by Morriss in view of Makower and Goldfarb to include retracting the guide wire into the rail lumen after confirming proper positioning within the sinus opening, as taught by Drontle. Once the sinus opening is found, the guide wire is no longer needed to provide tactile feedback, and can therefore be retracted.
Regarding claim 26, Morriss in view of Makower and Goldfarb teaches the invention substantially as claimed. The combined teaching fails to teach that the treating step includes inflating a working portion of the balloon catheter that extends beyond a distal end of the guide wire. However, Morriss teaches that the guide wire is advanced to provide tactile feedback to find the sinus opening, and that once the sinus opening has been found, the balloon catheter can be advanced (Morriss, paragraph 0145).
In the same field of endeavor, Drontle teaches (Figures 8-12) a method for treating a sinus opening (102), comprising: inserting a medical device partially into a patient’s anatomy (Figure 8); positioning a guide wire (64) operatively extending from a rail (16) of the medical device into the sinus opening of the patient to ensure proper positioning within the sinus opening (paragraph 0047); retracting the guidewire into the rail lumen once proper positioning is confirmed (Figure 10); advancing a balloon catheter (30, 36) of the medical device by moving a balloon catheter movement mechanism (32) along the handle (12) of the medical device (paragraph 0048); treating 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught by Morriss in view of Makower and Goldfarb to retract the guide wire upon locating the sinus opening, such that a working portion of the balloon catheter is inflated beyond a distal end of the guide wire, as taught by Drontle.  Once the sinus opening is found, the guide wire is no longer needed to provide tactile feedback, and can therefore be retracted.

Claims 27 and 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (US 2010/0030113 A1) (“Morriss”) in view of Makower et al. (US 2008/0097154 A1) (“Makower”) and Goldfarb et al. (US 2007/0167682 A1) (“Goldfarb”) as applied to claim 18 above, and further in view of Makower et al. (US 2008/0275483 A1) (“Makower ‘483”).
Regarding claims 27 and 28, the combined teaching of Morriss in view of Makower and Goldfarb teaches the invention substantially as claimed. However, the combined teaching fails to teach suctioning the sinus opening or irrigating the sinus opening.
Makower ‘483 teaches (Figure 31) that a procedure for treating a sinus opening can be performed in conjunction with irrigation and suction of the sinus opening (paragraph 0246).
.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (US 2010/0030113 A1) (“Morriss”) in view of Makower et al. (US 2008/0097154 A1) (“Makower”) and Goldfarb et al. (US 2007/0167682 A1) (“Goldfarb”) as applied to claim 18 above, and further in view of Jenkins et al. (US 2010/0099946 A1) (“Jenkins”).
Regarding claim 29, Morriss in view of Makower and Goldfarb teaches the invention substantially as claimed. However, the combined teaching fails to teach rotating the rail relative to a longitudinal axis to enable a user to orient the rail.
In the same field of endeavor, Jenkins teaches (Figures 8A and 8B) a method for treating a sinus opening with a medical device (510). Jenkins teaches that the medical device comprises a guidewire (520), a rail (532), a handle (512), a balloon catheter
(514), and a balloon catheter movement mechanism (540). Jenkins teaches that the rail (532) may comprise an atraumatic tip (538) and a curved, bent or angled region. Jenkins teaches that the rail has the ability to rotate relative to a longitudinal axis of the handle to enable a user to orient the rail (paragraph 0102).
.
 
Claims 30, 33-36, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb et al. (US 2009/0312745 A1) (“Goldfarb”) in view of Berthiaume (US 5,161,534).
Regarding claims 30 and 33-36, Goldfarb discloses (Figures 1-12B) a method for treating a sinus opening, the method comprising: (a) adjusting a length of a guide wire (GW) of a medical device extending distally beyond a guide wire movement mechanism (61/61a; Figures 5-7B) of the medical device using the guide wire movement mechanism (paragraph 0074); (b) locking the guidewire movement mechanism to prevent the guidewire from moving distally relative the guidewire movement mechanism (paragraph 0074); (c) inserting the medical device partially into a patient’s anatomy (Figures 5, 6, 8A, 8B); (d) advancing the guidewire relative to a rail (40a-40f; Figure 2) of the medical device into the sinus opening of the patient (paragraphs 0073-0074, 0090; Figure 9); (e) advancing a balloon catheter (10) of the medical device from an annular lumen (47; Figures 3 and 4) of the medical device along both the rail (40a-40f) 
However, Goldfarb fails to disclose locking the guidewire movement mechanism is achieved by translating a rotary actuator of the guidewire movement mechanism relative to a linear actuator of the guidewire movement mechanism and that driving the linear actuator of the guidewire movement mechanism advances the guidewire.  Goldfarb further fails to disclose that the guide wire movement mechanism comprises an inner member and an outer member, wherein locking the guide wire movement mechanism further comprises coupling the inner member with the outer member to prevent the guide wire from moving distally relative the guide wire movement mechanism, wherein the inner member includes a collet axle defined by the linear actuator, wherein the outer member includes a barrel defined by the rotary actuator, and wherein the method further comprises unlocking the guide wire movement mechanism prior to adjusting the length of the guide wire by moving the barrel in a first direction relative to the collet axle. Goldfarb also fails to disclose that the locking step further comprises locking the guide wire movement mechanism by moving the barrel in a second direction relative to the collet axle, wherein the second direction is opposite the first direction. Goldfarb further fails to disclose that the locking step comprises locking a plurality of protrusions and slots of the collet axle onto the guide wire to rotatably couple the collet axle with the guide wire.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Goldfarb to incorporate the 
Regarding claim 38, Goldfarb in view of Berthiaume teaches rotating the guide wire using the rotary actuator (Berthiaume; Column 1, lines 27-31 and Column 3, lines 46-49).

Claims 37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al. (US 2010/0099946 A1) (“Jenkins”) in view of Parodi et al. (US 6,645,222 B1) (“Parodi”).
Regarding claims 37 and 39, Jenkins discloses (Figures 1, 8A and 8B) a method for treating a sinus opening, the method comprising:
(a) inserting a medical device partially into a patient's anatomy (paragraph 0060);
(b) positioning a guide wire (520) operatively extending from a rail (534) of the medical device into the sinus opening of the patient;
(c) advancing a balloon catheter (514) of the medical device from an annular lumen of the medical device along both the rail (534) of the medical device and the guide wire (520) using a balloon catheter movement mechanism (540) of the medical device, wherein the annular lumen (lumen of 536) is disposed between the rail (534) and a grooming sheath (536) of the medical device; and
(d) treating the sinus opening via inflation of the balloon catheter (paragraph 0100).

Parodi teaches (Figures 4A-6B, 8A, and 8B) an analogous treatment method using a balloon catheter, comprising inserting a medical device partially into a patient’s anatomy (Figures 5A and 5B/8A and 8B); advancing a balloon (84/98) of the medical device from an annular lumen of the medical device; treating the patient via inflation of the balloon (Column 7, lines 6-22; Column 8, line 59 - Column 9, line 20) deflating the balloon and at least partially collapsing the balloon catheter into a grooming sheath by retracting the balloon catheter relative to the grooming sheath (Column 7, lines 29-40; Column 9, lines 13-20).  Parodi teaches that the relative movement between the balloon and the sheath collapses the balloon and prevents snagging of the balloon within the patient’s anatomy during retrieval (Column 7, lines 36-38; Column 9, lines 16-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Jenkins to deflate the balloon catheter prior to at least partially collapsing the balloon catheter into the grooming sheath by retracting the balloon catheter relative to the grooming sheath, as taught by Parodi. This modification to the method would allow the balloon catheter to be removed safely from the patient’s anatomy without snagging of the balloon (Parodi, Column 7, lines 36-38 and Column 9, lines 16-18).

Response to Arguments
Applicant’s arguments with respect to claims 18, 30, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/C.D.K/Examiner, Art Unit 3771         

/DIANE D YABUT/Primary Examiner, Art Unit 3771